DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claim 1 has been cancelled. Claims 2-21 have been added, and are currently being reviewed.
Priority
Examiner notes that the claimed invention is first disclosed in provisional application 62/095597, see Fig. 6: user device side of illustrated communications with the client device. Therefore since the said provisional application was filed on 12/22/2014, the claimed invention receives the priority date of 12/22/2014. If applicant disagrees, applicant can direct the examiner to the specific figure and disclosure that is provided in an earlier filed document.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of U.S. Patent No. 9,489,787. Although the claims at issue are not identical, they are not patentably distinct from each other, see below. 	Regarding claim 2, see patent claim 1. 	Regarding claim 3, see patent claim 1. 	Regarding claim 4, see patent claim 1. 	Regarding claim 5, see patent claim 9. 	Regarding claim 6, see patent claim 10. 	Regarding claim 7, see patent claim 6. 	Regarding claim 8, see patent claim 8. 	Regarding claim 9 and 16, see patent claim 11. 	Regarding claims 10 and 17, see patent claim 11. 	Regarding claims 11 and 18, see patent claim 11. 	Regarding claims 12 and 19, see patent claim 18. 	Regarding claims 13 and 20, see patent claim 19. 	Regarding claims 14 and 21, see patent claim 6. 	Regarding claim 15, see patent claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 6-10, 13-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raina et al. (“Raina”, US 2016/0055428 A1) in view of Doi et al. (“Doi”, US 2002/0010603 A1). 	1) Regarding claims 2, Raina discloses an electronic user device (Fig. 1: mobile device 130) comprising: 	a communication engine (¶0092-93; Fig. 8: Bluetooth interface 601b in combination with processor 602 executing OS 603) that detects a first wireless signal (Fig. 6: step detected beacon signal) having been transmitted over a short-range connection by an electronic client device and having been received by the transceiver at the electronic user device; 	an access-right detection engine (¶0092-93; Fig. 8: processor 602 executing OS 603) that: 		identifies a specification of a limited-access resource (¶0044-48; Figs. 1-4, discloses that based on the mobile device being in a specific range to a beacon associated with a validation zone of a zone computer 150 the mobile device generates a respective mobile device ID (Fig. 4: step 11) and activates a peripheral mode to exchange information with the zone computer, hence the current location of the mobile device determined by the received UUIDs corresponding to a location within the validation zone corresponds to a specification of a limited-access resource (e.g. access through the physical barriers 160 of Fig. 3); and  		queries a data store using the specification of the limited-access resource for an access-enabling code (¶0045-48 discloses that if the received UUIDs is recognized from a stored list of UUIDs the activation process is initiated to generate the respective mobile device ID, the process of reviewing a stored list will interpreted as performing a query for data using the received UUIDs to match against stored UUIDs); 	an access-right evaluation engine that generates a second wireless signal (Fig. 6: step E) to be transmitted by the transceiver (¶0048 discloses that the initiation of the activation mode involves entering into the peripheral mode that involves message exchange communications ) that includes: 		a request for stimulus data (¶0070; Fig. 6, that based on the identity of the mobile device being validated an authentication process is initiated, hence the transmission of the mobile device ID in step E can further be interpreted to include a authentication request which results in a validated signal to open gate and/or a displayed indication (see Fig. 3) being transmitted by the zone computer); and 		the access-enabling code (¶0068-70; Fig. 6, discloses that the mobile device unique ID is sent to the zone computer); and 	an interface engine (Fig. 8: Bluetooth interface 601b) that: 		displays a visual stimulus that corresponds to the stimulus data (Fig. 3; Figs. 6-7: step K). 	As per the limitation a transceiver for receiving signals, the transceiver being configured to receive signals transmitted over a short-range connection; and detects the stimulus data having been included in a third wireless signal received by the transceiver. 	Raina illustrates, in Fig. 6, communications between the mobile device and the zone computer and further illustrates a step E the interpreted second wireless signal and further illustrates at step K a communication signal received by the mobile device from the zone computer which will interpreted as the third wireless signal. While Raina does not disclose the detail of the components of the Bluetooth interface (e.g., transceivers). 	Doi discloses, in ¶0054;Fig. 3, the concept of using a Bluetooth transceiver to enable Bluetooth communications from a portable communication terminal. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a Bluetooth transceiver to enable Bluetooth communications from a portable communication terminal as taught by Doi, into the system as taught by Raina, with the motivation to enhance the communication features of the system. 	2) Regarding claim 3, Raina and Doi teach wherein the stimulus data includes data that, when executed, causes the visual stimulus to be displayed (Raina: Fig. 3; Figs. 6-7: step K). 	3) Regarding claim 6, Raina and Doi teach wherein the specification of the resource includes an identifier of the resource, an identifier of a client associated with the resource or a location associated with the resource (see analysis of the rejection of claim 1). 	4) Regarding claim 7, Raina and Doi teach wherein the stimulus data includes a characteristic that the visual stimulus is to exhibit (Raina illustrates, in Fig. 3, that the visual stimulus indicates a pass or fail indication, hence the stimulus data includes a desired visual fail or desired visual pass indication). 	5) Regarding claim 8, Raina and Doi teach wherein the stimulus data is indicative of a validity or applicability of the detected access-enabling code for permitting access to a defined geographical region associated with a resource (Raina: Figs. 3-6; ¶0052; ¶0065). 	6) Regarding claims 9 and 16, Raina and Doi with the same motivation to combine, as presented in the rejection of claim 1, teach a computer-program product (¶0082; Fig. 8: OS 603) tangibly embodied in a non-transitory machine-readable storage medium (¶0082; Fig. 8: data storage 604), including instructions configured to cause a processing apparatus to perform operations as claimed, (see analysis of claim 1). 	7) Regarding claims 10 and 17, see analysis of the rejection of claim 3. 	8) Regarding claims 13 and 20, see analysis of the rejection of claim 6. 	9) Regarding claims 14 and 21, see analysis of the rejection of claim 7. 	10) Regarding claim 15, see analysis of the rejection of claim 8.
Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raina in view of Doi, and in further view of Rosenblatt et al. (“Rosenblatt”, US 20100082491 A1, IDS). 	1) Regarding claim 4, as per the limitation wherein the second wireless signal is transmitted to the electronic client device over the short-range connection and the third wireless signal is received from the electronic client device over the short-range connection. 	Raina discloses, in ¶0026, the concept of using Bluetooth or near-field communication to perform the first and third wireless signaling steps, but does explicitly disclose that components are integrated together. 	Rosenblatt discloses, in ¶0292 with reference to Figs. 48-50B, the concept of integrating a communication interface device into a device validating access to a resource. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of integrating a communication interface device into a device validating access to a resource as taught by Rosenblatt, into the system as taught by Raina and Doi, with the motivation to enhance the communication features of the system. 	2) Regarding claims 11 and 18, see analysis of the rejection of claim 4.
Claim(s) 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raina in view of Doi, and in further view of Biehl et al. (“Biehl”, US 2016/0182529 A1). 	1) Regarding claim 5, as per the limitation wherein querying the data store using the specification of the limited-access resource includes transmitting a request for the access-enabling code to another device, the request for the access-enabling code including an identifier of the electronic user device, an identifier of a user account or an identifier of a user. 	As addressed in the rejection of claim 1, a generation of the mobile unique ID is interpreted as the access code. 	Biehl discloses, in ¶0040-42, the concept of configuring a mobile device to communicate with a remote device during query to obtain a unique location identifier that uniquely identifies a mobile device, by sending the device’s identifier to the remote device for database comparison for the current location of the device with respect to a resource. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a mobile device to communicate with a remote device during query to obtain a unique location identifier that uniquely identifies a mobile device, by sending the device’s identifier to the remote device for database comparison for the current location of the device with respect to a resource as taught by Biehl, into the system as taught by Raina and Doi, with the motivation to enhance the location determination features of the system. 	2) Regarding claims 12 and 19, see analysis of the rejection of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 10789554 B2; US 10762733 B2; US 20100219234 A1; US 9792604 B2; US 9754223 B2, system validating tickets for admission purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684